Citation Nr: 1502712	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  05-31 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for a depressive disorder.

In September 2006, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.

The Board previously remanded the issue of service connection for an acquired psychiatric disorder in May 2007, and then denied the claim in a September 2008 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which granted a September 2009 Joint Motion for Remand setting aside the September 2008 Board decision as to that issue.  

The Board remanded the claim in February 2010, September 2011, and November 2012.  In February 2013 the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  

In June 2013, the Board once again denied service connection for an acquired psychiatric disorder.  The Veteran appealed the denial to the Court.  In January 2014, the Court granted a Joint Motion for Remand, which set aside the June 2013 and remanded the matter for action consistent with the Joint Motion.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Inasmuch as the parties to the Joint Motion have determined that the Board relied upon an inadequate VA examination dated in January 2013 to deny the Veteran's current psychiatric disorder claim, remand is necessary to provide the Veteran with an examination that is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

Additionally, in November 2014, the Veteran's attorney submitted additional evidence, namely an October-November 2014 evaluation by a private psychologist, and did not waive AOJ consideration of that evidence.  Thus, remand is necessary so that the AOJ can consider the new evidence in the first instance. 38 C.F.R. § 20.1304.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Next, in an October 2014 statement, the Veteran's attorney maintains that there are outstanding relevant treatment records, to include medical records from the Jesse Brown VA Medical Center (VAMC) dating from 1970 to 1979, and records from Riverside Community Hospital dating from 1980.  As such, efforts should be made to obtain those records on remand.  The Board points out that in order for VA to obtain private records, the Veteran's authorization for release of those records is required.  In May 2007, the RO attempted to obtain such a release from the Veteran and he failed to respond.  Nevertheless, as this claim is being remanded for other reasons, another attempt should be made to obtain any outstanding relevant records.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses,     and approximate dates of treatment of all health care providers, both VA and private, who have treated him   for his psychiatric disorder for the period since November 2012, and for the period from 1970 until 2004, to include Riverside Community Hospital around 1980.  

After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  VA treatment records dating since November 2012 should be obtained, as well as any VA treatment records dating from 1970 to 2002.  Specifically, a request should be made for VA treatment records from the Jesse Brown VAMC for the period from 1970 to 1980.

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  After the above development is completed to the  extent possible and any records received in response      are associated with the claims file, schedule the Veteran for a VA mental health examination by a VA psychiatrist or psychologist to determine whether the Veteran suffers from an acquired psychiatric disorder that is related to service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be accomplished, including psychological testing. 



Following examination of the Veteran and review of the claims file, the examiner should provide a diagnosis for any psychiatric disorder identified, and then respond to the following:  

a)  Does the record reflect that the Veteran clearly and unmistakably had a psychiatric disorder that existed prior to his entry on active duty?  Please explain the reason for the conclusion.

b)  If so, did the preexisting psychiatric disorder undergo a permanent worsening in severity during service (versus a temporary flare-up or exacerbation)? Please explain the reason for the conclusion.

c)  If it is determined that there was a permanent worsening of his psychiatric disorder during service,     was this permanent worsening clearly and unmistakably the result of the natural progression of the pre-existing disorder?  If the worsening was the result of natural progression, the examiner should explain why the worsening was the result of natural progression rather  than the result of activities and/or incidents of active service. 

d)  For any pre-existing psychiatric disorder that was permanently worsened beyond normal progression (aggravated) during service, please opine whether any current psychiatric disorder is at least as likely as not (50 percent or greater probability) related to that in-service aggravation.  Please explain the reason for the conclusion.

e) For any current psychiatric disorder identified that did not exist prior to service, please opine whether the current disorder at least as likely as not arose in service or is otherwise related to service.  Please explain the reason for the conclusion.

3. After the above has been completed to the extent possible and any other development deemed necessary accomplished, the expanded record should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


